The plaintiff in error, J.F. Loche, was convicted at the September, 1912, term of the district court of Garvin county on a charge of embezzlement, and his punishment fixed at imprisonment in the state penitentiary for a period of one year. The appeal was filed on the 3d day of April, 1913, and the cause duly assigned for oral argument at the March term of this court. No appearance was made for oral argument, and no briefs have been filed on behalf of plaintiff in error. We have examined the transcript for fundamental error, and fail to find that the accused was deprived of any substantial right in the trial below.
The Attorney General has interposed a motion to affirm this judgment for a failure to properly prosecute the appeal. We are *Page 597 
of opinion that the motion should be sustained; and it is so ordered. No fundamental error appearing, the judgment of the trial court is affirmed.
Mandate ordered forthwith.
DOYLE and FURMAN, JJ., concur.